AMENDED & RESTATED SCHEDULE A to the OPERATING EXPENSE LIMITATION AGREEMENT dated October 16, 2014 between ANGEL OAK FUNDS TRUST and ANGEL OAK CAPITAL ADVISORS, LLC OPERATING EXPENSE LIMITS Fund Name Maximum Operating Expense Limit* Angel Oak Flexible Income Fund 0.85% Angel Oak Multi-Strategy Income Fund 0.99% * Expressed as a percentage of a Fund’s average daily net assets. IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated Schedule A to be signed on their behalf by their duly authorized officers as of February 1, 2015. ANGEL OAK FUNDS TRUST, on behalf of each Fund listed on this Schedule A /s/ Michael D. Barolsky Michael D. Barolsky President ANGEL OAK CAPITAL ADVISORS, LLC By:/s/ Brian Smith Name:Brian Smith Title:Chief Operating Officer
